Citation Nr: 1504967	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-06 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  

The issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) was raised at the September 2013 video conference, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Mixed anxiety-depressive disorder, major depressive disorder, generalized anxiety disorder, and PTSD had their onset in service.


CONCLUSION OF LAW

Mixed anxiety-depressive disorder, major depressive disorder, generalized anxiety disorder, and PTSD were incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

At his September 2013 Board hearing, in seeking service connection for a psychiatric disability to include PTSD, the Veteran indicated that a grant of service connection for any psychiatric disability would satisfy his appeal.  In this decision, the Board finds that service connection is warranted for mixed anxiety-depressive disorder, major depressive disorder, generalized anxiety disorder, and PTSD.  As such, no discussion of VA's duty to notify or assist is necessary as he is being awarded a complete grant of the benefit sought on appeal.  See September 2013 hearing transcript, p. 12.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay reports as to the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran contends that his psychiatric disorders are a result of an incident while on board the USS Preble DDG-46 while in service.  Specifically, while refueling in the Mediterranean Sea, he reports slipping on fuel and sliding under the lifeline and falling overboard.  He contends that he caught himself on the lifeline and hung over the side of the ship until his shipmates saw him and pulled him back on board.  Additionally, the Veteran contends that his shipmate was lost at sea and never found.  He reports that he feared dying that night and continues to have nightmares about the incident.  After this incident, he became afraid of water, large boats, and ships.  He currently avoids crowds, feels depressed and anxious, continues to have nightmares, irritability, and anger, and does not trust others.  The RO confirmed the Veteran's service aboard the USS Preble between January 1983 and July 1986.  

The Veteran submitted an October 2011 lay statement from K.E., in which she stated that she served on the USS Preble with the Veteran from 1983 through 1986.  She confirmed the Veteran's account of falling overboard in service and being pulled back on board by crew members.  The Veteran also submitted a September 2010 lay statement from D.N. and a September 2013 lay statement from B.N. confirming a change in the Veteran's behavior following military service.   The Board finds this lay evidence to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

VA treatment records show diagnoses of mixed anxiety-depressive disorder, major depressive disorder, generalized anxiety disorder, and PTSD.  Further, the Board finds the Veteran's account of the onset of his psychiatric symptoms competent and credible, and given the medical diagnoses of his treating VA examiners, whose assessments are based on that history as well their treatment, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for mixed anxiety-depressive disorder, major depressive disorder, generalized anxiety disorder, and PTSD is warranted. 


ORDER

Service connection for mixed anxiety-depressive disorder, major depressive disorder, generalized anxiety disorder, and PTSD is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


